DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 11/30/2021 has been entered. Claims 1, 3-5, 7, 9, 11-13 and 15-16 have been amended. Claims 2, 6, 10 and 14 have been cancelled. Claims 1, 3-5, 7-9, 11-13 and 15-16 are still pending in this application, with claims 1 and 9 being independent.


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 3-4, 8-9, 11-12 and 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 5-9 of U.S. Patent No. 11166320 in view of Jeong et al. (US 2014/0376466, hereinafter Jeong). 

Regarding claims 1, 3-4, 8-9, 11-12 and 16, the copending application discloses as set forth below:

Claims of the Instant Application (16/608,467)
Claims of the Patent (11166320)
Claim 1:
A method for performing a random access procedure in a wireless communication system, the method comprising:

transmitting a random access preamble to a base station via the first beam group;
adjusting the first beam group to a second beam group based on a determination that the random access procedure failed; 
reselecting the second beam group including a set number N of beams;
transmitting the random access preamble to the base station via the second beam group, wherein M is different from N.

A method for performing a random access procedure in a wireless communication system, the method comprising:

transmitting a random access preamble to a base station through the first beam;
adjusting the first threshold value to a second threshold value when it is determined that the random access procedure has failed; 
reselecting a second beam among a plurality of beams having a quality of the  second threshold value or higher; and
transmitting the random access preamble to the base station through the second beam, wherein the first threshold value is higher than the second threshold.

The method of claim 1, wherein the random access procedure is determined to have failed based on any one of a response to the random access preamble has not been received after the random access preamble has been transmitted a set number of times or it is determined that a contention resolution has not been performed successfully.
Claim 2:
The method of claim 1, wherein it is determined that the random access procedure has failed when either a response to the random access preamble is not received after the random access preamble has been transmitted a set number of times or when it is determined that contention resolution is not successfully performed.
Claim 4:
The method of claim 1, wherein a threshold value is a value related to Reference Signal Received 

The method of claim 1, wherein a threshold value is a reference signal received power (RSRP) 

The method of claim 1, wherein the base station is a base station of a target cell for which handover is to be performed.
Claim 5:
The method of claim 1, wherein the base station is a base station of a target cell for handover.

Claim 9:
A terminal for performing a random access procedure in a wireless communication system, the terminal comprising:
a memory;
a transceiver; and
a processor operationally connecting the memory and the transceiver to each other,
wherein the processor is configured to:
select a first beam group including a set number M of beams;
transmit a random access preamble to a base station via the first beam group;
adjust the first beam group to a second beam group based on a determination that the random access procedure failed; reselect the second beam group including a set number M of beams; and transmit the random access preamble to the base station via the second beam group, wherein M is different from N. 
Claim 7:
A user equipment (UE) for performing a random access procedure in a wireless communication system, the UE comprising:
a memory;
a transceiver; and
a processor operatively connected to the memory and the transceiver,
wherein the processor is configured to:
select a first beam among a plurality of beams having a quality of a first threshold value or higher;
transmit a random access preamble to a base station through the first beam;
adjust the first threshold value to a second threshold value when it is determined that the random access procedure has failed; 
reselect a second beam among a plurality of beams having a quality of the second threshold value or higher; and
transmitting the random access preamble to the base station through the second beam, wherein 

The terminal of claim 9, wherein the random access procedure is determined to have failed based on any one of a response to the random access preamble has not been received after the random access preamble has been transmitted a set number of times or it is determined that a contention resolution has not been performed successfully.
Claim 8:
The UE of claim 8, wherein it is determined that the random access procedure has failed when either a response to the random access preamble is not received while after the random access preamble has been transmitted a set number of times or when it is determined that contention resolution is not successfully performed.
Claim 12:
The terminal of claim 9, wherein a threshold value is a value related to Reference Signal Received Power (RSRP) or Reference Signal Received Quality (RSRQ).
Claim 9:
The UE of claim 8, wherein a threshold value is a reference signal received power (RSRP) value or a reference signal received quality (RSRQ) value.
Claim 16:
The method of claim 1, wherein the method is performed by a, and wherein the terminal communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the terminal.
Claim 6:
The method of claim 1, wherein the UE communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the UE.


Regarding claim 1, in view of the above, it is clear that that conflicting claims are not patentably distinct from each other. Claim 1 of the instant application includes the features of selecting a first beam group with M beams, transmitting a random access preamble via the first beam group, adjusting the number of beams when the random access procedure fails, reselecting a second beam group, and transmitting the random access preamble via the second beam group.

The difference between Patent claim 1 and instant application claim 1 is that the instant application claim 1 includes the feature of selecting a first beam group including M beams, and reselecting the second beam group including a set number of N beams. 
However, in the same or similar field of invention, Jeong discloses that MS may select beam subset for transmitting random access preamble where the MS may reselect a beam subset based on a predefined condition. The beam subsets satisfying a condition may include the number of beams of the subset being 1 to R (Jeong paragraphs 0060-0062). MS may select a beam subset including the smallest number of beams among the subsets satisfying the condition (Jeong paragraph 0063); indicating the reselected beam subset may have different number of beams. Jeong also discloses that when random access procedure fails, the MS may increase TX power and may determine whether the beam subset satisfies the condition and may reselect the beam subset (see Jeong paragraphs 0066-0067).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Patent claim 1 to have the features of reselecting the second beam group including a set number of N beams, transmitting the random access preamble to the base station via the second beam group, wherein M is different from N; as taught by Jeong. The suggestion/motivation would have been to provide a method for effective random access and adaptively selecting a beam in a wireless communication system (Jeong paragraphs 0007-0008).
Similarly, dependent claims 3-4, 8 and 16 are not patentably distinct from claims 2-3 and 5-6 of the Patent in view of Jeong (see table above).
Claim 9 of the instant application is related to a terminal device with similar feature as claim 1. Therefore, claim 9 is also not patentably distinct from claim 7 of the Patent in view of Jeong for the same reasons mentioned above for claim 1.
Dependent claims 11-12 are also not patentably distinct from claims 8-9 of the Patent in view of Jeong (see table above). 


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 8-9, 11-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2017/0207843, hereinafter Jung) in view of Islam et al. (US 2017/0346543, hereinafter Islam), and further in view of Jeong et al. (US 2014/0376466, hereinafter Jeong).

Regarding claim 1, Jung discloses a method for performing a random access procedure in a wireless communication system, the method comprising: selecting a first beam group including a set number M of beams [Jung discloses that a UE may identify/select beams (or beam groups) for transmission to the base station (Jung paragraph 0197)];
Transmitting a random access preamble to a base station via the first beam group [Jung Figure 13 further discloses that the UE may use random access protocol using current or selected beams (Jung Figure 13, operation 1370, paragraph 0279)];
Jung Figure 14 further discloses that the UE may determine that a random access response message has been received or not in response to transmission of random access preamble in a preset period of time (see Jung Figure 14, paragraphs 0287-0290); and performing re-connection using another beam (Jung Figure 14, paragraph 0294). 
Jung does not expressly disclose the features of adjusting the first beam group to a second beam group based on a determination that the random access procedure failed, reselecting the second beam 
However, in the same or similar field of invention, Islam discloses that when UE determines that a RACH procedure has failed (see Islam Figure 15, 1506, paragraph 0251); it may select a new beam for communication with the base station (see Islam paragraph 0253, Figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to have the features of adjusting the first beam to a second beam based on a determination that the random access procedure failed. The suggestion/motivation would have been to provide method for identifying best beams for communication between base station and UE on order to mitigate path loss (Islam paragraph 0007).
Although Islam discloses that a new beam is selected based on the determination that a random access procedure has failed (see above), and a set of beams may be identified corresponding to a set of best signal qualities of the set of BSRs for communication between UE and base station (see Islam Figure 13); Jung and Islam do not expressly disclose the feature of reselecting the second beam group with a set number of N beams.
However, in the same or similar field of invention, Jeong discloses that MS may select beam subset for transmitting random access preamble where the MS may reselect a beam subset based on a predefined condition. The beam subsets satisfying a condition may include the number of beams of the subset being 1 to R (Jeong paragraphs 0060-0062). MS may select a beam subset including the smallest number of beams among the subsets satisfying the condition (Jeong paragraph 0063); indicating the reselected beam subset may have different number of beams. Jeong also discloses that when random access procedure fails, the MS may increase TX power and may determine whether the beam subset satisfies the condition and may reselect the beam subset (see Jeong paragraphs 0066-0067). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung and Islam to have the features of reselecting the second beam group including a set number of N beams, transmitting the random access preamble to the base station via the second beam group, wherein M is different from N; as taught by Jeong. The 

Regarding claim 3, Jung, Islam and Jeong disclose the method of claim 1. Jung, Islam and Jeong further disclose wherein the random access procedure is determined to have failed based on any one of a response to the random access preamble has not been received after the random access preamble has been transmitted a set number of times, or it is determined that a contention resolution has not been performed successfully [See Jung paragraphs 0287, 0289; conditions to determine that a response has not been received include RAR message in response to a preset number of times of transmission of random access preamble]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 4, Jung, Islam and Jeong disclose the method of claim 1. Jung, Islam and Jeong further disclose wherein a threshold value is a value related to Reference Signal Received Power (RSRP) or Reference Signal Received Quality (RSRQ) [The UE determines feedback based on measurement result of a channel or link based on RSRP, RSRQ, etc. and a specified threshold (see Jung paragraphs 0305, 0308)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 5, Jung, Islam and Jeong disclose the method of claim 1. Jung, Islam and Jeong further disclose wherein transmitting the random access preamble comprises; transmitting the random access preamble on each of the M beams included in the first beam group at least once [See Jeong Figure 6, steps 605-621, paragraphs 0076-0083; MS selects one of the beam set, selects beam index I and increases the index by 1 when it is less than number of beams of the selected beam subset, and transmits the preamble on the selected beam]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 8, Jung, Islam and Jeong disclose the method of claim 1. Jung, Islam and Jeong further disclose wherein the base station is a base station of a target cell for which handover is to 

Regarding claim 9, Jung discloses a terminal for performing a random access procedure in a wireless communication system, the terminal comprising: a memory; a transceiver; and a processor operationally connecting the memory and the transceiver to each other [Jung Figure 50 discloses a UE with a transceiver and a controller (Jung Figure 50, paragraphs 0603-0606)], wherein the processor is configured to: select a first beam group including a set number M of beams [Jung discloses that a UE may identify/select a beams (or beam groups) for transmission to the base station (Jung paragraph 0197)];
Transmit a random access preamble to a base station via the first beam group [Jung Figure 13 further discloses that the UE may use random access protocol using current or selected beams (Jung Figure 13, operation 1370, paragraph 0279)].
Jung Figure 14 further discloses that the UE may determine that a random access response message has been received or not in response to transmission of random access preamble in a preset period of time (see Jung Figure 14, paragraphs 0287-0290); and performing re-connection using another beam (Jung Figure 14, paragraph 0294).
Jung does not expressly disclose the features of adjusting the first beam group to a second beam group based on a determination that the random access procedure failed, reselecting the second beam group including a set number N of beams; transmitting the random access preamble to the base station via the second beam group, wherein M is different from N.
However, in the same or similar field of invention, Islam discloses that when UE determines that a RACH procedure has failed (see Islam Figure 15, 1506, paragraph 0251); it may select a new beam for communication with the base station (see Islam paragraph 0253, Figure 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung to have the features of adjusting the first beam to a second beam based on a determination that the random access procedure failed. The suggestion/motivation 
Although Islam discloses that a new beam is selected based on the determination that a random access procedure has failed (see above), and a set of beams may be identified corresponding to a set of best signal qualities of the set of BSRs for communication between UE and base station (see Islam Figure 13); Jung and Islam do not expressly disclose the feature of reselecting the second beam group with a set number of N beams.
However, in the same or similar field of invention, Jeong discloses that MS may select beam subset for transmitting random access preamble where the MS may reselect a beam subset based on a predefined condition. The beam subsets satisfying a condition may include the number of beams of the subset being 1 to R (Jeong paragraphs 0060-0062). MS may select a beam subset including the smallest number of beams among the subsets satisfying the condition (Jeong paragraph 0063); indicating the reselected beam subset may have different number of beams. Jeong also discloses that when random access procedure fails, the MS may increase TX power and may determine whether the beam subset satisfies the condition and may reselect the beam subset (see Jeong paragraphs 0066-0067). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung and Islam to have the features of reselecting the second beam group including a set number of N beams, transmitting the random access preamble to the base station via the second beam group, wherein M is different from N; as taught by Jeong. The suggestion/motivation would have been to provide a method for effective random access and adaptively selecting a beam in a wireless communication system (Jeong paragraphs 0007-0008).

Regarding claim 11, Jung, Islam and Jeong disclose the terminal of claim 9. Jung, Islam and Jeong further disclose wherein the random access procedure is determined to have failed based on any one of a response to the random access preamble has not been received after the random access preamble has been transmitted a set number of times or it is determined that a contention resolution has not been performed successfully [See Jung paragraphs 0287, 0289; conditions to determine that a response has not been received include RAR message in response to a preset number of times of 

Regarding claim 12, Jung, Islam and Jeong disclose the terminal of claim 9. Jung, Islam and Jeong further disclose wherein a threshold value is a value related to Reference Signal Received Power (RSRP) or Reference Signal Received Quality (RSRQ) [The UE determines feedback based on measurement result of a channel or link based on RSRP, RSRQ, etc. and a specified threshold (see Jung paragraphs 0305, 0308)]. In addition, the same motivation is used as the rejection of claim 9. 

Regarding claim 13, Jung, Islam and Jeong disclose the terminal of claim 9. Jung, Islam and Jeong further disclose wherein the processor is further configured to transmit the random access preamble one each of the M beams included in the first beam group at least once [See Jeong Figure 6, steps 605-621, paragraphs 0076-0083; MS selects one of the beam set, selects beam index I and increases the index by 1 when it is less than number of beams of the selected beam subset, and transmits the preamble on the selected beam]. In addition, the same motivation is used as the rejection of claim 9.

Regarding claim 16, Jung, Islam and Jeong disclose the method of claim 1. Jung, Islam and Jeong further disclose wherein the method is performed by a terminal, and wherein the terminal communicates with at least one of a mobile terminal, a network or autonomous vehicles other than the terminal [see Jung Figure 13, the UE 1310 communicates with a beam using entity, eNB (i.e. a network)]. In addition, the same motivation is used as the rejection of claim 1. 

Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung, Islam, Jeong, and further in view of Ryu et al. (US 2019/0268852, hereinafter Ryu). 

Regarding claim 7, Jung, Islam and Jeong disclose the method of claim 1. Jung, Islam and Jeong do not expressly disclose the features of receiving first configuration information related to a 
However, in the same or similar field of invention, Ryu discloses that the base station may transmit “number of beams” parameter to the terminal (Ryu paragraph 0163). Furthermore, if the difference between signal strength between previous serving beam and current serving beam is more than a certain threshold, the terminal may include serving beam and candidate beam information (second configuration information) and perform transmission (see Ryu paragraph 0164). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung, Islam and Jeong to have the features of receiving first configuration information related to a plurality of values of M from the base station, and receiving second configuration information related to a plurality of values of N from the base station; as taught by Ryu. The suggestion/motivation would have been to efficiently control power of a terminal and minimize interference caused to neighboring cell through power control according to a change of a beam (Ryu paragraph 0014).

Regarding claim 15, Jung, Islam and Jeong disclose the terminal of claim 9. Jung, Islam and Jeong do not expressly disclose the features of the processor is configured to receive configuration information related to a plurality of values of M from the base station, and receive second configuration information related to a plurality of values of N from the base station.
However, in the same or similar field of invention, Ryu discloses that the base station may transmit “number of beams” parameter to the terminal (Ryu paragraph 0163). Furthermore, if the difference between signal strength between previous serving beam and current serving beam is more than a certain threshold, the terminal may include serving beam and candidate beam information (second configuration information) and perform transmission (see Ryu paragraph 0164). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jung, Islam and Jeong to have the features of receiving configuration information related to a plurality of values of M from the base station, and receive second configuration information related to a plurality of values of N from the base station; as taught by Ryu. The .


Response to Arguments

Applicant’s arguments filed on 11/30/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414